UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1385



DERNECK L. PITTMAN,

                                            Plaintiff - Appellant,

          versus


DENNIS HARDEE; ROYCE DAVIS; RICKY L. JONES;
ELKAY SOUTHERN CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-99-27-7-F)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derneck L. Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derneck Pittman appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint under

28 U.S.C.A. § 1915A (West Supp. 1999).   We have reviewed the record

and the district court’s opinion and find that this appeal is friv-

olous.   Accordingly, we dismiss the appeal on the reasoning of the

district court.   See Pittman v. Hardee, No. CA-99-27-7-F (E.D.N.C.

Mar. 2, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                 2